Electronically Filed
                                                                Supreme Court
                                                                SCWC-29375
                                                                04-APR-2011
                                                                12:30 PM
                              NO. SCWC-29375


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I


          STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                     vs.


            STEVE OSHIRO, Petitioner/Defendant-Appellant.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                 (ICA NO. 29375; CR. NO. 07-1-0957)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                  (By: Duffy, J., for the court1
)


            Petitioner/Defendant-Appellant Steve Oshiro’s 


application for writ of certiorari, filed on February 22, 2011,


is hereby rejected. 


            DATED:   Honolulu, Hawai'i, April 4, 2011.

                                    FOR THE COURT:


                                    /s/ James E. Duffy, Jr. 


                                    Associate Justice


Michael Jay Green

for petitioner/defendant­
appellant on the application


Delanie D. Prescott-Tate,

Deputy Prosecuting Attorney,

for respondent/plaintiff­
appellee on the response



      1

         Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.,

and Circuit Judge Alm, assigned by reason of vacancy.